Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 2/5/2021. Claims 1-4, 7-13, 16-20, 26-28, 31-33, 37, 39-42, and 44-50 are pending. Claim 50 was added.

Response to Arguments
Applicant’s arguments are not persuasive. 
The applicant argues that the prior art of record fails to teach “wherein the microreactor exposes the hydrogen to a catalyst to produce parahydrogen”. On page 9 of the remarks, the applicant states, “However, neither of cited paragraphs disclose a microreactor (i.e., a reactor that facilitates chemical reactions that take place in confinement with a dimension below 1 mm) comprising a catalyst capable of converting hydrogen to parahydrogen.” The applicant continues in the same paragraph on page 10, “Koptyug fails to disclose or suggest the dimensions of the heat exchanger. Thus, Ledbetter and Koptyug fail to disclose or suggest ‘wherein the microreactor exposes the hydrogen to a catalyst to produce parahydrogen.’” 
First, there is no support in the claims or the initial disclosure which defines a microreactor as “a reactor that facilitates chemical reactions that take place in confinement with a dimension below 1 mm” as stated in the applicant’s arguments. The examiner maintains the applicant is offering an unreasonably narrow definition which was not supported by the initial disclosure or claims. Furthermore, Merriam-Webster (https://www.merriam-webster.com/dictionary/micro) merely defines micro as an adjective meaning “very small”. However, it does not specify less than 1 mm as asserted by the applicant’s 
Second, the pending application provides no specific dimensions, examples, or definitions which explicitly define a microreactor. Para. [0041] of the pending application states, “The microreactor 216 may greatly accelerate the conversion using high surface area catalysts.  In one non-limiting example, the catalyst may comprise activated charcoal or Iron(III) oxide.” The prior art reference Ledbetter teaches “By flowing molecular hydrogen through an iron oxide catalyst at sufficiently low temperature, it is possible to realize nearly 100% conversion of orthohydrogen to parahydrogen.” As best understood by the examiner, the iron oxide catalyst taught in Ledbetter would be equivalent to the Iron(III) oxide catalyst taught in the pending application and as such a heat exchanger comprising such a catalyst for converting hydrogen to parahydrogen could reasonably be interpreted as a microreactor. While Ledbetter and Koptuyg fail to disclose the specific dimensions of the heat exchanger, no specific dimensions are provided in the pending claims or defined in the initial disclosure. Further, no specific examples of the microreactor are shown or described in the drawings or specification as the pending disclosure. MPEP 2144.04 IV. A. states:
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As best understood by the examiner, Ledbetter teaches a heat exchanger comprising an iron oxide catalyst which converts orthohydrogen to parahydrogen in a manner equivalent to the microreactor and 
The applicant argues, “the Office seemingly acknowledges that the heat exchanger disclosed in Ledbetter and Koptyug does not disclose a microreactor, and instead relies on downstream process equipment of an entirely different reaction set up to allegedly accommodate for this feature.” This interpretation and subsequent arguments suggesting the capillaries and NMR tubes are the claimed “microreactors” is a mischaracterization of the examiner’s arguments and of the process taught by Ledbetter. The applicant’s interpretation appears to be that the parahydrogen is equivalent to the product, and after the parahydrogen is generated it is then catalyzed by microreactors. While the parahydrogen in Ledbetter does indeed undergo an additional catalyst, this is now what was meant by the examiner’s statement. The examiner is not relying on downstream processes, capillaries, NMR tubes, etc. Ledbetter teaches in para. [0035] “If used to monitor the products of a reaction, catalyzed, by enzymes or microreactors, J-couplings could be used to optimize the performance of the catalyst.”  In other words, Ledbetter acknowledges that microreactors are known, that microreactors comprise catalysts, and that products of reactions are catalyzed by microreactors (i.e. the product of a reaction is formed by a catalyst of a microreactor). 
Thus, Ledbetter teaches the formation of parahydrogen by flowing molecular hydrogen through an iron oxide catalyst at sufficiently low temperatures, then employing the parahydrogen for parahydrogen induced polarization (PHIP) in a manner equivalent to that taught in the pending application. The examiner maintains that one of ordinary skill in the art would appreciate that microreactors comprising catalysts are known in the art based on the disclosure of Ledbetter, and that the heat exchanger and iron oxide catalyst taught in Ledbetter to generate parahydrogen would reasonably be interpreted as equivalent to a microreactor comprising a catalyst as recited in the claims. 
The applicant argues that “it is unclear why a skilled artisan would look to the process equipment of a hydrogenation reaction for motivation to modify parahydrogen production reaction for the purpose of ‘increas[ing] the reaction speed and efficiencies of the reaction’ as alleged on page 4 of the Office Action. None of the references discuss improving reaction speed using microreactors for the productions of parahydrogen, nor do they disclose improving efficiencies using microreactors for the production of parahydrogen.” The applicant concludes the examiner relies on impermissible hindsight. The examiner respectfully disagrees and maintains one of ordinary skill in the art would appreciate that the heat exchanger and iron oxide catalyst would be equivalent to a microreactor as claimed as discussed above. Further, Ledbetter teaches in para. [0059], “By flowing molecular hydrogen through an iron oxide catalyst at sufficiently low temperature, it is possible to realize nearly 100% conversion of orthohydrogen to parahydrogen.” It is generally known in chemistry that catalysts increase reaction speeds and efficiencies and Ledbetter specifically acknowledges the catalyst results in efficiencies of nearly 100% conversion.    
Finally, the examiner maintains that it is well-known in the art to produce parahydrogen by reactors which exposes hydrogen to a catalyst to produce parahydrogen. Several previously recited references teach the formation of parahydrogen using iron oxide and/or activated charcoal catalysts. See para. [0027] of Goman et al. US 2004/0024307; para. [0032] of Goldman et al. US 2006/0127313; para. [0033] of Ardenkjaer-Larsen et al. US 2006/0127314; para. [0067] of Tang et al. US 2015/0323616. Further, the use of microreactors and microfluidics is well-known in the art relating to NMR imaging of catalytic hydrogenation in microreactors using parahydrogen in PHIP as taught in Bouchard et al. NMR Imaging of Catalytic Hydrogenation in Microreactors with the Use of para-Hydrogen; 25 JANUARY 2008 VOL 319 SCIENCE. 
As best understood by the examiner, the claimed invention is equivalent to the invention taught in Bhattacharya combined with known methods for producing parahydrogen as taught in Ledbetter. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hydrogenation reactor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 50, it is unclear what is meant by “a hydrogenation microreactor”, specifically, the distinction between the “hydrogenation microreactor” and the “hyperpolarization and conversion system” is unclear. First, the hydrogenation microreactor is not shown in the drawings. Second, the only recitations of a hydrogenation microreactor in the specification are in paras. [0049] and [0050] which each state, “… the hyperpolarization and conversion system 230 mixes parahydrogen from the parahydrogen production system 210 and substrate from the substrate production system 220 into a hydrogenation microreactor.” Based on Fig. 2, the hydrogenation microreactor appears to be equivalent to the “hyperpolarization and conversion system 230” or the “spin transfer device 232”. For the purpose of examination a spin transfer device will also be interpreted as a hydrogenation microreactor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim(s) 1, 7, 8, 10-12, 16-20, 26, 31-33, 37, 39-41, 44-46, and 48  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. US 2011/0095759 (Bhattacharya) in view of Ledbetter et al. US 2012/0176130 (Ledbetter).

Regarding claim 1, Bhattacharya teaches a polarization delivery system (polarizer 100; see Fig. 1) comprising: 
a parahydrogen production system comprising a microreactor that processes hydrogen based on a request from a magnetic resonance imaging (MRI) or nuclear magnetic resonance (NMR) system (a parahydrogen generator is represented in Fig. 6 and processes hydrogen based on a computer interface 130 for controlling the sequence of fluids and NMR and comprises a parahydrogen generator; see paras. [0015], [0106]-[0108], [0111], [0117], and [0159]); and 
a hyperpolarization and conversion system comprising a spin transfer device that receives the parahydrogen from the microreactor and transfers spin order from the parahydrogen to a substrate (polarizer 100 includes reaction chamber 110 which receives parahydrogen 124 from the parahydrogen generator wherein a spin-order transfer sequence specific to the product of the hydrogenation reaction chamber; see para. [0117]; see Fig. 1b).
Bhattacharya fails to explicitly teach wherein the microreactor exposes the hydrogen to a catalyst to produce parahydrogen.
Ledbetter teaches wherein the microreactor exposes the hydrogen to a catalyst to produce parahydrogen (molecular hydrogen flows through an iron oxide catalyst at sufficiently low temperature to realize nearly 100% conversion of orthohydrogen to parahydrogen and wherein the products are catalyzed by microreactors, wherein it would be obvious to one of ordinary skill in the art to from the parahydrogen via a microreactor; see paras. [0059], [0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the microreactor exposes the hydrogen to a catalyst to produce parahydrogen as taught in Ledbetter into Bhattacharya in order to gain the advantage of forming parahydrogen in a microreactor which increases the reaction speed and efficiencies of the reaction.

Regarding claims 7, 16, 31, and 44, Bhattacharya teaches all the elements of claim 1. Bhattacharya further teaches comprising: a substrate production system connected to the spin transfer device, the substrate production system comprising a substrate synthesizer that converts input chemicals to the substrate (a precursor sample C13 (2) is passed from section 120 and mixed with a non-reactive gas 122 with a catalyst in aqueous or deuterium solution (3) through port 4 which is equivalent to “converts input chemicals to the substrate”; see para. [0117]; see Fig. 2).

Regarding claim 8, Bhattacharya teaches all the elements of claim 1. Bhattacharya further teaches wherein the spin transfer device receives a homogeneous catalyst from an external supply (the spin-order transfer is achieved by hydrogenation using a catalyst in an aqueous or deuterium solution which would be equivalent to a homogeneous catalyst (3) from a non-reactive supply 122, wherein a catalyst in an aqueous solution would be equivalent to a homogenous catalyst as defined in para. [0047] of the pending application; [0104], [0106], [0117]).

Regarding claim 10, Bhattacharya teaches all the elements of claim 1. Bhattacharya further teaches wherein the hyperpolarization and conversion system further comprises a filtering device (the hyperpolarized product is ejected from reaction chamber 110 and filtered, wherein filtering would inherently require a filtering device such as a built-in filter; see para. [0117], [0183]).

Regarding claim 11, Bhattacharya teaches all the elements of claim 10. Bhattacharya further teaches wherein the filtering device filters out impurities in the polarized substrate and outputs the polarized substrate to the MRI or NMR system (the filter filters out a catalyst, wherein the catalyst could reasonably be interpreted as an impurity; see para. [0117], [0183]).

Regarding claim 12, Bhattacharya teaches a method for producing polarized hydrogen for use during a magnetic resonance imaging (MRI) or nuclear magnetic resonance (NMR) process (polarizer 100 for producing hyperpolarized molecules for NMR from polarized hydrogen; see Fig. 1; see para. [0105]), the method comprising: 
generating, with a micro hydrogen generator in a polarization delivery system, hydrogen based on a request (a parahydrogen generator is represented in Fig. 6 and processes hydrogen based on a computer interface 130 for controlling the sequence of fluids and NMR and comprises a reaction chamber 110; see paras. [0015], [0106]-[0108], [0111], [0117], and [0159]); 
processing, with a microreactor in the polarization delivery system, the hydrogen into parahydrogen based on the request (parahydrogen is generated in a parahydrogen generator from a hydrogen supply and delivered to reaction chamber 110; see Figs. 1b and 6; see paras. [0117] and [0159]; see table 4); 
receiving, by a spin transfer device, processed hydrogen from the microreactor (polarizer 110 comprises reaction chamber 110 and receives the parahydrogen from the parahydrogen generator; see Fig. 1b; see paras. [0111]-[0112], [0117]); and 
(the polarizer receives the parahydrogen and a precursor sample and enacts a spin-order transfer sequence with the hyperpolarized product ejected from the reaction chamber 110; see para. [0117]).
Bhattacharya fails to teach exposing the hydrogen to a catalyst in the microreactor.
Ledbetter teaches exposing the hydrogen to a catalyst in the microreactor (molecular hydrogen flows through an iron oxide catalyst at sufficiently low temperature to realize nearly 100% conversion of orthohydrogen to parahydrogen and wherein the products are catalyzed by microreactors, wherein it would be obvious to one of ordinary skill in the art to from the parahydrogen via a microreactor; see paras. [0059], [0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of exposing the hydrogen to a catalyst in the microreactor as taught in Ledbetter into Bhattacharya in order to gain the advantage of forming parahydrogen in a microreactor which increases the reaction speed and efficiencies of the reaction.

Regarding claim 17, Bhattacharya teaches all the elements of claim 12. Bhattacharya further teaches comprising: receiving, by the spin transfer device, a homogeneous catalyst from an external supply (polarizer 100 includes reactor 110 which receives the C13 and a catalyst (3) from non-reactive gas supply 122, the catalyst is in an aqueous solution, wherein a catalyst in an aqueous solution would be equivalent to a homogenous catalyst as defined in para. [0047] of the pending application; see para. [0117]).

Regarding claim 18, Bhattacharya teaches all the elements of claim 12. Bhattacharya further teaches comprising: receiving, by a filtering device, polarized substrate from the spin transfer device; (the hyperpolarized product is ejected from reaction chamber 110 and filtered, wherein the filter filters out a catalyst, wherein the catalyst could reasonably be interpreted as an impurity; see para. [0117], [0183]).

Regarding claim 19, Bhattacharya teaches a method for producing contrast agent (the method produces a hyperpolarized contrast agent; see paras. [0105] and [0118]), the method comprising: 
generating, for use with a magnetic resonance imaging (MRI) or nuclear magnetic resonance (NMR) system performing an MRI or NMR process, a request based on a subject to be scanned in the MRI or NMR system during the MRI or NMR process (a computer interface 130 controls the experimental sequence of fluids and NMR; see paras. [0108] and [0109]); 
generating, with a micro hydrogen generator in a polarization delivery system, hydrogen based on the request (polarization delivery system 100 includes parahydrogen generator which includes a hydrogen supply; see Figs. 1b and 6; see paras. [0111]. [0112], [0117], [0159]; see table 4); 
processing, with a microreactor in the polarization delivery system, the hydrogen into parahydrogen based on the request (parahydrogen is generated in a parahydrogen generator from a hydrogen supply and delivered to reaction chamber 110; see Figs. 1b and 6; see paras. [0117] and [0159]; see table 4); 
receiving, by a spin transfer device, processed hydrogen from the microreactor (polarizer 110 comprises reaction chamber 110 and receives the parahydrogen from the parahydrogen generator; see Fig. 1b; see paras. [0111]-[0112], [0117]); and 
transferring, with the spin transfer device, spin order from the processed hydrogen to produce the contrast agent to be injected to the subject (the polarizer receives the parahydrogen and a precursor sample and enacts a spin-order transfer sequence with the hyperpolarized product ejected from the reaction chamber 110; see para. [0117]).
Bhattacharya fails to teach exposing the hydrogen to a catalyst in the microreactor.
Ledbetter teaches exposing the hydrogen to a catalyst in the microreactor (molecular hydrogen flows through an iron oxide catalyst at sufficiently low temperature to realize nearly 100% conversion of orthohydrogen to parahydrogen and wherein the products are catalyzed by microreactors, wherein it would be obvious to one of ordinary skill in the art to from the parahydrogen via a microreactor; see paras. [0059], [0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of exposing the hydrogen to a catalyst in the microreactor as taught in Ledbetter into Bhattacharya in order to gain the advantage of forming parahydrogen in a microreactor which increases the reaction speed and efficiencies of the reaction.

Regarding claim 20, Bhattacharya teaches all the elements of claim 19. Bhattacharya further teaches comprising: receiving, by a filtering device, polarized substrate from the spin transfer device (the hyperpolarized product is ejected from reaction chamber 110 and filtered, wherein filtering would inherently require a filtering device such as a built-in filter; see para. [0117], [0183]); and filtering out impurities in the polarized substrate and output the polarized substrate as the contrast agent to be injected to the subject (the filter filters out a catalyst, wherein the catalyst could reasonably be interpreted as an impurity; see para. [0117], [0183]).

Regarding claim 26, Bhattacharya teaches a microfluidic or microreactor polarization delivery system (polarizer 100; see Fig. 1) comprising: 
(a parahydrogen generator is represented in Fig. 6 and processes hydrogen based on a computer interface 130 for controlling the sequence of fluids and NMR and comprises a parahydrogen generator; see paras. [0015], [0106]-[0108], [0111], [0117], and [0159]); and 
a hyperpolarization and conversion system comprising a spin transfer device that receives the parahydrogen from the microfluidic or microreactor and transfers spin order from the parahydrogen to a substrate (polarizer 100 includes reaction chamber 110 which receives parahydrogen 124 from the parahydrogen generator wherein a spin-order transfer sequence specific to the product of the hydrogenation reaction chamber wherein the substrate is C13; see para. [0112], [0117]; see Fig. 1b).
Bhattacharya fails to explicitly teach wherein the microfluidic or microreactor exposes the hydrogen to a catalyst to produce parahydrogen.
Ledbetter teaches wherein the microfluidic or microreactor exposes the hydrogen to a catalyst to produce parahydrogen (molecular hydrogen flows through an iron oxide catalyst at sufficiently low temperature to realize nearly 100% conversion of orthohydrogen to parahydrogen and wherein the products are catalyzed by microreactors, wherein it would be obvious to one of ordinary skill in the art to from the parahydrogen via a microreactor; see paras. [0059], [0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the microreactor exposes the hydrogen to a catalyst to produce parahydrogen as taught in Ledbetter into Bhattacharya in order to gain the advantage of forming parahydrogen in a microreactor which increases the reaction speed and efficiencies of the reaction.
Regarding claim 32, Bhattacharya teaches all the elements of claim 26. Bhattacharya further teaches wherein spin order is transferred to the substrate in a microfluidic or microreactor device (the polarizer receives the parahydrogen and a precursor sample and enacts a spin-order transfer sequence in reaction chamber 110; see para. [0117], [0179]).

Regarding claim 33, Bhattacharya teaches all the elements of claim 32. Bhattacharya further teaches wherein the spin order transfer is achieved by hydrogenation of the substrate using a homogeneous catalyst received from an external supply, hydrogenation of the substrate using a homogeneous or heterogeneous catalyst that is fixed within the spin order transfer device; reversible exchange to the substrate using a homogeneous catalyst received from an external supply; and reversible exchange to the substrate using a homogeneous or heterogeneous catalyst that is fixed within the spin order transfer device (the spin-order transfer is achieved by hydrogenation using a catalyst in an aqueous or deuterium solution which would be equivalent to a homogeneous catalyst (3) from a non-reactive supply 122, wherein a catalyst in an aqueous solution would be equivalent to a homogenous catalyst as defined in para. [0047] of the pending application; [0104], [0106], [0117]).

Regarding claim 37, Bhattacharya teaches all the elements of claim 32. Bhattacharya further teaches wherein the spin order transfer device is exposed to a magnetic field to maintain the spin order (B0 coil 114 and B1 coil 112 enacts a spin-order transfer sequence wherein the B0 field would maintain the spin order; see para. [0117], [0150]-[0152]).

Regarding claim 39, Bhattacharya teaches all the elements of claim 26. Bhattacharya further teaches wherein one or more microfluidic or microreactor devices chemically transform, filter, dilute, or buffer the output of the spin order transfer device (the hyperpolarized product is ejected from reaction chamber 110 and filtered, wherein the filter filters out a catalyst, wherein the catalyst could reasonably be interpreted as an impurity and wherein the reaction chamber includes a built-in filter; see para. [0117], [0183]).

Regarding claim 40, Bhattacharya teaches all the elements of claim 26. Bhattacharya further teaches comprising a microfluidic or microreactor device and wherein spin order is converted to magnetization of a non-hydrogen nucleus within the microfluidic or microreactor device by electromagnetic fields modulated by an external device or flow through spatially varying fields (reactor 110 includes B0 magnet 114 and B1 magnet 112 wherein spin order Is converted to a non-hydrogen nucleus using RF fields of the B1 magnet 112; see paras. [0117] and [0150]).

Regarding claim 41, Bhattacharya teaches a method for parahydrogen production for imaging (the method produces a hyperpolarized contrast agent; see paras. [0105] and [0118]) comprising: 
processing hydrogen using a microfluidic or microreactor based on a request from a magnetic resonance imaging (MRI) or nuclear magnetic resonance (NMR) system (a computer interface 130 controls the experimental sequence of fluids and NMR and polarization delivery system 100 includes parahydrogen generator which includes a hydrogen supply; see Figs. 1b and 6; see paras. [0108], [0109], [0111]. [0112], [0117], [0159]; see table 4); and 
receiving the processed hydrogen from the microfluidic or microreactor and transferring spin order from the processed hydrogen to a substrate (polarizer 100 comprises reaction chamber 110 and receives the parahydrogen from the parahydrogen generator and a precursor sample and enacts a spin-order transfer sequence with the hyperpolarized product ejected from the reaction chamber 110; see Fig. 1b; see paras. [0111]-[0112], [0117]).
Bhattacharya fails to teach exposing the hydrogen to a catalyst in the microreactor.
(molecular hydrogen flows through an iron oxide catalyst at sufficiently low temperature to realize nearly 100% conversion of orthohydrogen to parahydrogen and wherein the products are catalyzed by microreactors, wherein it would be obvious to one of ordinary skill in the art to from the parahydrogen via a microreactor; see paras. [0059], [0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of exposing the hydrogen to a catalyst in the microreactor as taught in Ledbetter into Bhattacharya in order to gain the advantage of forming parahydrogen in a microreactor which increases the reaction speed and efficiencies of the reaction.

Regarding claim 45, Bhattacharya teaches all the elements of claim 41. Bhattacharya further teaches wherein spin order is transferred to the substrate using the microfluidic or microreactor (the polarizer 100 enacts a spin-order transfer sequence in reactor 110 to C13 with the hyperpolarized product ejected from the reaction chamber 110; see para. [0117]).

Regarding claim 46, Bhattacharya teaches all the elements of claim 45. Bhattacharya further teaches wherein transferring the spin order includes performing hydrogenation of the substrate using at least one of a homogeneous catalyst received from an external supply or a homogeneous or heterogeneous catalyst (the spin-order transfer is achieved by hydrogenation using a catalyst in an aqueous or deuterium solution which would be equivalent to a homogeneous catalyst (3) from a non-reactive supply 122, wherein a catalyst in an aqueous solution would be equivalent to a homogenous catalyst as defined in para. [0047] of the pending application; [0104], [0106], [0117]).

Regarding claim 48, Bhattacharya teaches all the elements of claim 41. Bhattacharya further teaches further comprising using a magnetic field to maintain the spin order (B0 coil 114 and B1 coil 112 enacts a spin-order transfer sequence wherein the B0 field would maintain the spin order; see para. [0117], [0150]-[0152]).

Claims 2-4, 13, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. US 2011/0095759 (Bhattacharya) in view of in view of Ledbetter et al. US 2012/0176130 (Ledbetter), and in further view of Schmidt et al. US 9,261,295 (Schmidt).

Regarding claims 2 and 27, Bhattacharya teaches all the elements of claims 1 and 26. Bhattacharya fails to teach wherein the parahydrogen production system further comprises a micro hydrogen generator.
Schmidt teaches wherein the parahydrogen production system further comprises a micro hydrogen generator (the parahydrogen generator of Fig. 2 forms parahydrogen by forming liquid hydrogen wherein the hydrogen store 104 of the cryocooler 200 could reasonably be interpreted as a micro hydrogen generator; see Figs. 1 and 2; see col. 5, line 28 – col. 6, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the parahydrogen production system further comprises a micro hydrogen generator as taught in Schmidt into Bhattacharya and Ledbetter in order to gain the advantage of a means for obtaining parahydrogen by using a hydrogen crycooling system wherein a hydrogen store provides hydrogen for generating parahydrogen.

Regarding claims 3, 13, and 28, Bhattacharya teaches all the elements of claims 2, 12, and 27. Bhattacharya fails to teach wherein the parahydrogen production system further comprises a cooling 
Schmidt teaches wherein the parahydrogen production system further comprises a cooling device connected between the micro hydrogen generator and the microreactor; and cooling, by a cooling device connected between the micro hydrogen generator and the microreactor, the hydrogen to a first temperature range (a hydrogen store 104 outputs hydrogen through pre-cooling loop 108 which at a temperature between 20 to 23 K and then is passed through a vapor cooled shield prior to being output to the hydrogen consumer 212; see Figs. 1 and 2; see col. 5, line 28 – col. 6, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the parahydrogen production system further comprises a cooling device connected between the micro hydrogen generator and the microreactor; and cooling, by a cooling device connected between the micro hydrogen generator and the microreactor, the hydrogen to a first temperature range as taught in Schmidt into Bhattacharya and Ledbetter in order to gain the advantage of a pre-cooler which precools helium in a closed helium line using liquid hydrogen, then outputting the hydrogen via a cooling jacket to a hydrogen consumer.

Regarding claim 4, Bhattacharya fails to teach wherein the cooling device comprises a two-stage cooling system using hydrogen as a coolant for a second stage.
Schmidt teaches wherein the cooling device comprises a two-stage cooling system using hydrogen as a coolant for a second stage (hydrogen is passed through a cooling jacket of the hydrogen store 104 to assist in maintaining hydrogen contained therein cool; see col. 5, line 28 – col. 6, line 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the cooling device comprises a two-stage cooling .

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. US 2011/0095759 (Bhattacharya) in view of Ledbetter et al. US 2012/0176130 (Ledbetter) and in further view of Prasad et al. US 2003/0194369 (Prasad).

Regarding claim 42, the combination of Bhattacharya and Ledbetter teaches all the elements of claims 4, 26, and 41. Bhattacharya teaches heating the hydrogen to a preset temperature for additional reactions (rapid mixing and chemical interaction between parahydrogen, C13, and a catalyst in the correct proportion are heated using a temperature control unit; see paras. [0110], [0116]). Bhattacharya fails to teach wherein the microreactor exposes the hydrogen to high surface area catalysts.
Prasad wherein the microreactor exposes the hydrogen to high surface area catalysts (gas generation system 100c is passed through a catalyst-plated, high surface area screen 56; see Fig. 5; see para. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the microreactor exposes the hydrogen to high surface area catalysts as taught in Prasad into Bhattacharya and Ledbetter in order to gain the advantage of to maximize the reaction rate and thus maximize the production of hydrogen.

Claims 9 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. US 2011/0095759 (Bhattacharya) in view of Ledbetter et al. US 2012/0176130 (Ledbetter) and in further view of Warren et al. US 2016/0169998 (Warren).

Regarding claim 9, Bhattacharya teaches all the elements of claim 1. Bhattacharya fails to teach wherein the spin transfer device employs a heterogeneous catalyst fixed internally in the spin transfer device.
Warren teaches wherein the spin transfer device employs a heterogeneous catalyst fixed internally in the spin transfer device (a SABRE hyperpolarization process was prepared with an iridium catalyst wherein the sample was activated by running hydrogen or parahydrogen under pressure; see paras. [0011], [0013], [0083], and [0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the spin transfer device employs a heterogeneous catalyst fixed internally in the spin transfer device as taught in Warren into Bhattacharya in order to gain the advantage of enhancing NMR and MRI contrast through hyperpolarization resulting in considerable sensitivity gain in biomedical applications.

Regarding claim 47, Bhattacharya teaches all the elements of claim 45. Bhattacharya fails to teach wherein transferring the spin order includes performing a reversible exchange to the substrate using at least one of a homogeneous catalyst received from an external supply or a homogeneous or heterogeneous catalyst.
Warren teaches wherein transferring the spin order includes performing a reversible exchange to the substrate using at least one of a homogeneous catalyst received from an external supply or a homogeneous or heterogeneous catalyst (nuclear spin polarization enhancement via signal amplification be reversible exchange at very low magnetic fields by means of a SABRE technique; see para. [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein transferring the spin order includes performing a .

Claim(s) 49  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. US 2011/0095759 (Bhattacharya) in view of Ledbetter et al. US 2012/0176130 (Ledbetter), and in further view of Ardenkjaer-Larsen et al. US 2006/0127314 (Ardenkjaer-Larsen).

Regarding claim 49, Bhattacharya fails to teach wherein the hyperpolarization and conversion system performs spin order transfer using continuous flow inputs from the substrate production system and the parahydrogen production system.
Ardenkjaer-Larsen teaches wherein the hyperpolarization and conversion system performs spin order transfer using continuous flow inputs from the substrate production system and the parahydrogen production system (continuous flow reactors are known in the art and it would be obvious to one of ordinary skill in the art wherein the spin order transfer is performed using continuous flow; see paras. [0033]-[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the laimed invention to modify the features wherein the hyperpolarization and conversion system performs spin order transfer using continuous flow inputs from the substrate production system and the parahydrogen production system as taught in Warren into Bhattacharya in order to gain the advantage of spin order transferred from parahydrogen to target molecules to generate a continuous flow by means of a continuous flow reaction.

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. US 2011/0095759 (Bhattacharya) in view of Ledbetter et al. US 2012/0176130 (Ledbetter), and in further view of Lerche et al. US 2015/0133341 (Lerche) and Bouchard et al. NMR Imaging of Catalytic Hydrogenation in Microreactors with the Use of para-Hydrogen; 25 JANUARY 2008 VOL 319 SCIENCE.

Regarding claim 50, Bhattacharya teaches further comprising: 
a substrate production system connected to the spin transfer device (a precursor sample 120 is delivered to reaction chamber 110; see Fig. 1b), 
wherein the hyperpolarization and conversion system comprises a hydrogenation reactor (as best understood by the examiner the reaction chamber 10 would be equivalent to a hydrogenation reactor; see Fig. 1b), and 
wherein the hyperpolarization and conversion system is in fluid communication with the parahydrogen production system and the substrate production system (the reaction chamber 10 is in fluid communication with the precursor sample 120 and the parahydrogen 124; see Fig. 1b).
Bhattacharya fails to teach the substrate production system comprising a substrate synthesizer that converts input chemicals to the substrate using microfluidic channels, microreactor, and microfluidics. 
Lerche teaches the substrate production system comprising a substrate synthesizer that converts input chemicals to the substrate (a metabolic marker would be equivalent to a substrate and contains at least one NMR active nucleus enriched with 13C and or 15N wherein enriching the metabolic marker would require a device equivalent to a substrate synthesizer; see paras. [0023], [0123], [0223], [0233]).
(the use of microfluidics and microreactors for hydrogenation with the use of para-hydrogen is well known in the art; see abstract; see pages 442 and 443).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the substrate production system comprising a substrate synthesizer that converts input chemicals to the substrate as taught in Lerche into Bhattacharya in order to gain the advantage of a substrate synthesizer to enrich a substrate with a desired active nucleus for NMR measurements beyond what would be naturally present; and using microfluidic channels, microreactors, and microfluidics as taught in Bouchard into Bhattacharya in order to gain the advantage of optimized reactors in the context of microfluidic technology wherein advantages of microfluidic technology includes smaller volumes and substantial economic savings, precise control of reactant delivery, improved fluid transport and heat dispersion, control of reaction rates, enhanced safety of highly exothermic or explosive processes, and the possibility of faster reactions, improved yield, chemoselectivity, and highly efficient reactions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868